JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00920-CR

                          LYDELL ANTON JONES, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

Appeal from the 221st District Court of Montgomery County. (Tr. Ct. No. 12-09-09812-
                                         CR).

       This case is an appeal from the final judgment signed by the trial court on August
21, 2013, which was transferred by the Supreme Court of Texas to this Court from the
Court of Appeals for the Ninth District of Texas. After submitting the case on the
appellate record and the arguments properly raised by the parties, the Court holds that the
trial court’s judgment contains no reversible error. Accordingly, the Court affirms the
trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 31, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Massengale.